[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE DEFENDANT FARMINGTON CASUALTY COMPANY'S MOTION TO SET ASIDE DECISION AND FOR A NEW HEARING (JANUARY 20.1999)
At a hearing held before this court on November 23, 1998, the court denied this defendant's previous motion to dismiss (all previous post judgment motions had also been denied).
The parties then agreed to proceed with a hearing in damages as the "only thing left to be done for this case." TRP.11
It should also be pointed out that at a hearing held before this court on July 7, 1998, the parties stipulated that this court could properly rely on the stipulation of facts submitted to the court before trial (TR. P. 17) and that no further testimony from Attorney Sharaf would be relevant (TR P. 32).
In these latest motions this defendant raises additional questions "requiring evidence" and claims again that the court improperly shifted the burden of proof to it.
As far as shifting the burden of proof, this motion is denied because the court is satisfied that it did not shift the burden and that the plaintiff satisfied her burden of proof.
As far as this defendant's claim that additional evidence is necessary, an order may enter requiring the defendant to submit to the court within two weeks an offer of proof concerning the evidence the defendant expects to present.
Freed, J.